UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6313


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ABDI MOHAMMED GUREWARDHER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Mark S. Davis, District Judge.
(2:10-cr-00056-MSD-FBS-4; 2:14-cv-00362-MSD)


Submitted:   April 21, 2016                 Decided:   April 26, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Abdi Mohammed Gurewardher, Appellant Pro Se. Benjamin L. Hatch,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Abdi      Mohammed    Gurewardher          seeks   to   appeal   the    district

court’s order denying relief on his 28 U.S.C. § 2255 (2012) motion.

We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

      When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after the

entry of the district court’s final judgment or order, Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).               “[T]he timely filing of a notice

of   appeal     in   a   civil   case   is       a   jurisdictional    requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

November 23, 2015.         The notice of appeal was filed on January 29,

2016. *    Because Gurewardher failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal.           We dispense with oral argument because the

facts     and   legal    contentions    are          adequately   presented    in   the




      *For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).

                                             2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3